Name: COUNCIL REGULATION (EEC) No 1420/93 of 7 June 1993 amending and completing Regulation (EEC) No 3915/92 opening and providing for the administration of Community tariff quotas bound in GATT for certain agricultural and industrial products
 Type: Regulation
 Subject Matter: international trade;  agricultural activity;  industrial structures and policy;  wood industry;  plant product;  tariff policy
 Date Published: nan

 No L 140/4 Official Journal of the European Communities 11 . 6. 93 COUNCIL REGULATION (EEC) No 1420/93 of 7 June 1993 amending and completing Regulation (EEC) No 3915/92 opening and providing for the administration of Community tariff quotas bound in GATT for certain agricultural and industrial products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas at the time of the adoption of Regulation (EEC) No 3915/92 ('), the conditions for the renewal of a part of the Community tariff quota for certain types of plywood and of the Community tariff quota for certain dried onions were not met ; whereas the Council reserved the right to complete the said Regulation at the appropriate time ; whereas the conditions have been fulfilled in the meantime with the adoption of Council Regulation (EEC) No 991 /93 of 23 April 1993 extending the measures taken under the Agreement between the European Economic Community and the United States of America for the conclusions of negotiations under GATT Article XXIV.6 (2) ; whereas therefore Regulation (EEC) No 3915/92 should now be completed, HAS ADOPTED THIS REGULATION : Article 1 The table contained in Article 1 of Regulation (EEC) No 3915/92 shall be replaced by the following table : Order CN code  . . Quota Quota , . . . Description . , , dutynumber (a) r period volume /0/ [ ( /o) 09.0006 0302 40 90 Herring, subject to compliance with the reference From 16 June 34 000 tonnes 0 0303 50 90 prices 1993 to 14 0304 10 93 February 1994 ex 0304 10 98 0304 90 25 09.0007 ex 0305 51 10 Cod of the species Cadus morhua or Gadus ogac From 1 January 25 000 tonnes 0 ex 0305 51 90 and fish of the species Boreogadus saida, dried, to 31 December 0305 59 1 1 salted or in brine, whole, headless or in pieces 1993 0305 59 19 ex 0305 62 00 0305 69 10 09.0009 ex 0302 69 65 Silver hake (Merluccius bilinearis), fresh, chilled or From 1 January 2 000 tonnes 8 ex 0303 78 10 frozen to 31 December ex 0304 90 47 1993 09.0011 ex 0304 20 29 Frozen cod fillets (Gadus morhua) From 1 January 10 000 tonnes 8 to 31 December 1993 (') OJ No L 395, 31 . 12. 1992, p. 15 . V) OJ No L 104, 29. 4. 1993, p . 1 . 11 . 6. 93 Official Journal of the European Communities No L 140/5 °'d" CN,"de Description Quota Q"0U "duty"' number (a) y period volume 09.0013 ex 441219 00 Plywood of coniferous species, without the addition From 1 January 650 000 m3 0 ex 4412 99 90 of other substances : to 31 December | QO3  of a thickness greater than 8,5 mm, the faces of which are not further prepared than the peeling process  sanded, and of a thickness greater than 1 8,5 mm 4801 00 10 Newsprint (') : From 1 January 09.0015 from Canada t0 31 December 600 000 tonnes 0 09.0017  from other third countries 50 000 tonnes 0 09.0019 7202 21 10 Ferro-silicon From 1 January 12 600 tonnes 0 7202 21 90 to 31 December 7202 29 00 1993 09.0021 7202 30 00 Ferro-silico-manganese From 1 January 18 550 tonnes 0 to 31 December 1993 09.0023 ex 7202 49 10 Ferro-chromium containing not more than 0,10 % From 1 January 2 950 tonnes 0 ex 7202 49 50 by weight of carbon and more than 30 % but not to 31 December more than 90 % of chromium (super-refined 1993 ferrochromium) 09.0035 0712 20 00 Dried onions, whole cut, sliced, broken or in powder From 1 January 12 000 tonnes 10 but not further prepared to 31 December 1993 09.0039 0805 30 10 Lemons (Citrus limon, Citrus limonum) From 15 January 10 000 tonnes 6 to 14 June 1993 09.0041 0802 1 1 90 Almonds, whether or not shelled, other than bitter From 1 January 45 000 tonnes 2 080212 90 almonds to 31 December 1993 (a) See Taric codes annexed. (') Entry under this subheading is subject to conditions determined by the relevant Community provisions. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 7 June 1993 . For the Council The President M. JELVED